                          Case 19-50273-KBO               Doc 53       Filed 04/21/20         Page 1 of 10


                                 IN THE UNITED STATES BANKRUPTCY COURT
                                      FOR THE DISTRICT OF DELAWARE


         In re:                                                       Chapter 11

         Zohar III, Corp., et al.1                                    Case No. 18-10512 (KBO)

                           Debtors.                                   Jointly Administered


         BLANK ROME LLP, FFP (CAYMAN)
         LIMITED, MAPLES AND CALDER
         MAPLESFS LIMITED, MORRIS,
         NICHOLS, ARSHT & TUNNEL LLP,
         GARY NEEMS, and QUINN EMANUEL
         URQUHART & SULLIVAN LLP,

                           Plaintiffs,
                                                                      Adv. Proc. No. 19-50273 (KBO)
                                    v.

         ZOHAR CDO 2003-1 CORP. and
         ZOHAR CDO 2003-1 LIMITED,

                            Defendants



         ZOHAR CDO 2003-1, LIMITED; ZOHAR
         II 2005-1, LIMITED; and ZOHAR III,
         LIMITED,

                           Plaintiffs,

                                    v.
                                                                      Adversary No. 20-50534 (KBO)
         PATRIARCH PARTNERS, LLC;
         PATRIARCH PARTNERS VIII, LLC;
         PATRIARCH PARTNERS XIV, LLC;
         PATRIARCH PARTNERS XV, LLC;
         PHOENIX VIII, LLC; OCTALUNA LLC;
         OCTALUNA II LLC; OCTALUNA III
         LLC; ARK II CLO 2001-1, LLC; ARK
         INVESTMENT PARTNERS II, LP; ARK

             1
            The Debtors, and, where applicable, the last four digits of each of their respective tax identification numbers are,
         as follows: Zohar III, Corp., (9612), Zohar II 2005-I, Corp. (4059), Zohar CDO 2003-1, Corp., (3724), Zohar III,
         Limited (9261), Zohar II 2005-1, Limited (8297), and Zohar CDO 2003-1, Limited (5119). The Debtors’ address is
         3 Times Square, c/o FTI Consulting, Inc., New York, NY 10036.
26357976.4
                           Case 19-50273-KBO              Doc 53       Filed 04/21/20       Page 2 of 10


         ANGELS VII, LLC; PATRIARCH
         PARTNERS MANAGEMENT GROUP,
         LLC; PATRIARCH PARTNERS AGENCY
         SERVICES, LLC; and LYNN TILTON,

                                                    Defendants.



                        NOTICE OF AMENDED2 AGENDA OF MATTERS SCHEDULED
                      FOR TELEPHONIC HEARING ON APRIL 21, 2020 AT 1:30 P.M. (ET)3


                  PLEASE NOTE THAT AT THE DIRECTION OF THE COURT, THE HEARING
                     TIME HAS BEEN CHANGED FROM 10:00 A.M. (ET) TO 1:30 P.M. (ET)


         ADJOURNED/RESOLVED MATTERS

         1.         Interim Fee Application of the Debtors’ Professionals for Period from December 1, 2019
                    – February 29, 2020 [D.I. 1481; 3/11/20]

                    Related Documents:

                    A.        Certification of Counsel Regarding Proposed Order Approving Interim Fee
                              Application of the Debtors’ Professionals for the Period from December 1, 2019
                              through February 29, 2020 [D.I. 1544; 3/31/20]

                    B.        Order Approving Interim Fee Application of the Debtors’ Professionals for the
                              Period from December 1, 2019 through February 29, 2020 [D.I. 1549; 4/1/20]

                    Response Deadline:                         March 26, 2020 at 4:00 p.m. (ET)

                    Responses Received:                        None

                    Status:          An order has been entered by the Court. No hearing is required.

             2.     Motion of Patriarch for Entry of an Order Authorizing Filing of Brief Under Seal [D.I.
                    1490; 3/16/20]

                    Related Documents:

                    A.        Lynn Tilton's Post-Trial Brief in Support of Motion of Lynn Tilton For Approval
                              of Timeline and Guidelines Regarding Monetization of the Group A Portfolio
                              Companies [(SEALED) D.I. 1492; 3/16/20; (REDACTED) D.I. 1528; 3/26/20]

         2
             All amendments appear in bold.

         3
26357976.4   All parties wishing to participate should make arrangements through CourtCall at 1-866-582-6878.

                                                                   2
                        Case 19-50273-KBO            Doc 53      Filed 04/21/20   Page 3 of 10



                  B.        Certificate of No Objection [D.I. 1545; 3/31/20]

                  C.        Order Authorizing Filing of Brief Under Seal [D.I. 1550; 4/1/20]

                  Response Deadline:                      March 30, 2020 at 4:00 p.m. (ET)

                  Responses Received:                     None

                  Status:          An order has been entered by the Court. No hearing is required.

             3.   Motion of Patriarch for Entry of an Order Authorizing Filing of Declaration Under Seal
                  [D.I. 1493; 3/16/20]

                  Related Documents:

                  A.        Declaration of Lynn Tilton in Support of Patriarch's Post-Trial Brief in Support of
                            Motion of Lynn Tilton For Approval of Timeline and Guidelines Regarding
                            Monetization of the Group A Portfolio Companies [(SEALED) D.I. 1495;
                            3/16/20; (REDACTED) D.I. 1529; 3/26/20]

                  B.        Certificate of No Objection [D.I. 1546; 3/31/20]

                  C.        Order Authorizing Filing of Declaration Under Seal [D.I. 1551; 4/1/20]

                  Response Deadline:                      March 30, 2020 at 4:00 p.m. (ET)

                  Responses Received:                     None

                  Status:          An order has been entered by the Court. No hearing is required.

             4.   Debtors’ Motion for Entry of an Order Authorizing Filing of the Post-Trial Brief Under
                  Seal [D.I. 1494; 3/16/20]

                  Related Documents:

                  A.        Joint Post-Trial Brief of the Debtors and the Independent Director for the Debtors
                            [(SEALED) D.I. 1491; 3/16/20; (REDACTED) D.I. 1504; 3/23/20]

                  B.        Notice of Hearing [D.I. 1565; 4/7/20]

                  C.        Certificate of No Objection [D.I. 1586; 4/15/20]

                  D.        Order Authorizing Filing of the Post-Trial Brief Under Seal [D.I. 1603; 4/17/20]

                  Response Deadline:                      April 14, 2020 at 4:00 p.m. (ET)

                  Responses Received:                     None
26357976.4
                  Status:       An order has been entered by the Court. No hearing is required.
                                                           3
                        Case 19-50273-KBO           Doc 53      Filed 04/21/20   Page 4 of 10



             5.   Motion of Patriarch for Entry of an Order Authorizing Filing of Objection Under Seal
                  [D.I. 1522; 3/26/20]

                  Related Documents:

                  A.        Patriarch Stakeholders' Limited Objection to the Debtors' and Independent
                            Director's Joint Emergency Motion for Entry of an Order Declaring That the
                            Debtors Control the Portfolio Companies and Granting Related Relief
                            [(SEALED) D.I. 1523; 3/26/20; (REDACTED) D.I. 1576; 4/15/20]

                  B.        Certificate of No Objection [D.I. 1581; 4/15/20]

                  C.        Order Authorizing Filing of Objection Under Seal [D.I. 1587; 4/16/20]

                  Response Deadline:                     April 14, 2020 at 4:00 p.m. (ET)

                  Responses Received:                    None

                  Status:          An order has been entered by the Court. No hearing is required.

             6.   Motion of Patriarch for Entry of an Order Authorizing Filing of Declaration Under Seal
                  [D.I. 1524; 3/26/20]

                  Related Documents:

                  A.        Declaration of Lynn Tilton in Support of Patriarch Stakeholders' Limited
                            Objection to the Debtors' and Independent Director's Joint Emergency Motion for
                            Entry of an Order Declaring That the Debtors Control the Portfolio Companies
                            and Granting Related Relief [(SEALED) D.I. 1525; 3/26/20; (REDACTED) D.I.
                            1577; 4/15/20]

                  B.        Certificate of No Objection [D.I. 1582; 4/15/20]

                  C.        Order Authorizing Filing of Declaration Under Seal [D.I. 1588; 4/16/20]

                  Response Deadline:                     April 14, 2020 at 4:00 p.m. (ET)

                  Responses Received:                    None

                  Status:          An order has been entered by the Court. No hearing is required.

             7.   Motion of Patriarch for Entry of an Order Authorizing Filing of Supplement Under Seal
                  [D.I. 1532; 3/26/20]

                  Related Documents:

                  A.        Patriarch Stakeholders' Supplement to Limited Objection to the Debtors' and
                            Independent Director's Joint Emergency Motion for Entry of an Order Declaring
26357976.4
                            That the Debtors Control the Portfolio Companies and Granting Related Relief
                                                           4
                        Case 19-50273-KBO           Doc 53       Filed 04/21/20   Page 5 of 10


                            [(SEALED) D.I. 1531; 3/26/20; (REDACTED) D.I. 1578; 4/15/20]

                  B.        Certificate of No Objection [D.I. 1583; 4/15/20]

                  C.        Order Authorizing Filing of Supplement Under Seal [D.I. 1589; 4/16/20]

                  Response Deadline:                     April 14, 2020 at 4:00 p.m. (ET)

                  Responses Received:                    None

                  Status:          An order has been entered by the Court. No hearing is required

             8.   Debtors’ Motion, Pursuant to Section 105(a) of The Bankruptcy Code and Bankruptcy
                  Rule 9019, for an Order Approving and Authorizing the Stipulation of Settlement By and
                  Among the Debtors, Blank Rome LLP, FFP (Cayman) Limited, Maples and Calder,
                  MaplesFS Limited, Morris, Nichols, Arsht & Tunnel LLP, Gary Neems, Quinn
                  Emmanuel Urquhart & Sullivan LLP, and Cohen & Gresser LLP [Adv. Case No. 19-
                  50273 D.I. 19; 10/30/19]

                  Related Documents:

                  A.        Re-Notice of Motion [Adv. Case No. 19-50273 D.I. 20; 11/1/19]

                  B.        Re-Notice of Motion [Adv. Case No. 19-50273 D.I. 35; 12/4/19]

                  Response Deadline:                     December 12, 2019 at 4:00 p.m. (ET)

                  Responses Received:

                  C.        Objection of Patriarch to the Debtors’ Motion for an Order Approving and
                            Authorizing the Stipulation of Settlement By and Among the Debtors, Blank
                            Rome LLP, FFP (Cayman) Limited, Maples and Calder, MaplesFS Limited,
                            Morris, Nichols, Arsht & Tunnel LLP, Gary Neems, Quinn Emmanuel Urquhart
                            & Sullivan LLP, and Cohen & Gresser LLP [Adv. Case No. 19-50273 D.I. 26;
                            11/13/19]

                  Status:          This matter is adjourned to a date and time to be determined.

             9.   Pretrial Conference for Adversary Case No. 20-50534

                  Related Documents:

                  A.        Complaint [Adv. Case No. 20-50534 D.I. 1/2; 3/9/20]

                  B.        Summons and Notice of Pretrial Conference in an Adversary Proceeding [Adv.
                            Case No. 20-50534 D.I. 3; 3/9/20]

                  C.        Order Authorizing Filing of the Complaint Under Seal [Adv. Case No. 20-50534
                            D.I. 11; 4/1/20]
26357976.4

                                                             5
                         Case 19-50273-KBO           Doc 53     Filed 04/21/20    Page 6 of 10


                   D.        Order Approving Stipulation Extending Deadlines to Answer or Respond to
                             Complaints [Adv. Case No. 20-50534 D.I. 13; 4/9/20]

                   Response Deadline:                     August 15, 2020

                   Responses Received:                    None as of this date

                   Status:          This matter is adjourned to a date and time to be determined.

         MATTERS GOING FORWARD

             10.   Debtors' and Independent Director's Joint Emergency Motion for Entry of an Order
                   Declaring that the Debtors Control the Portfolio Companies and Granting Related Relief
                   [(SEALED) D.I. 1505; 3/23/20; (REDACTED) D.I. 1599; 4/16/20]

                   Related Documents:

                   A.        Supplement to Debtors' and Independent Director's Joint Emergency Motion for
                             Entry of an Order Declaring that the Debtors Control the Portfolio Companies and
                             Granting Related Relief [(SEALED) D.I. 1526; 3/26/20; (REDACTED) D.I.
                             TBD; TBD]

                   B.        Order Granting in Part Debtors’ and Independent Director's Joint Emergency
                             Motion for Entry of an Order Declaring that the Debtors Control the Portfolio
                             Companies and Granting Related Relief [D.I. 1542; 3/30/20]

                   C.        Second Supplement to the Debtors' and Independent Director's Joint Emergency
                             Motion for Entry of an Order Declaring that the Debtors Control the Portfolio
                             Companies and Granting Related Relief [(SEALED) D.I. 1566; 4/7/20;
                             (REDACTED) D.I. 1597; 4/16/20]

                   D.        Declaration of Lynn Tilton in Support of Patriarch Stakeholders’ Objection to the
                             Second Supplement to the Debtors' and Independent Director's Joint Emergency
                             Motion for Entry of an Order Declaring that the Debtors Control the Portfolio
                             Companies and Granting Related Relief [(SEALED) D.I. 1572; 4/14/20;
                             (REDACTED) D.I. 1609; 4/20/20]

                   E.        Motion of Patriarch for Entry of an Order Authorizing Filing of Objection Under
                             Seal [D.I. 1573; 4/14/20]

                   F.        Motion of Patriarch for Entry of an Order Authorizing Filing of Declaration
                             Under Seal [D.I. 1574; 4/14/20]

                   G.        Debtors’ Motion for Entry of an Order Authorizing the Filing of Portions of
                             Second Supplement to Emergency Motion Under Seal [D.I. 1598; 4/16/20]

                   H.        Supplemental Declaration of Michael Katzenstein in Further Support of Second
                             Supplement to the Debtors' and Independent Director's Joint Emergency Motion
                             for Entry of an Order Declaring that the Debtors Control the Portfolio Companies
26357976.4
                             and Granting Related Relief [(SEALED) D.I. 1605; 4/17/20; (REDACTED) D.I.
                                                              6
                         Case 19-50273-KBO           Doc 53       Filed 04/21/20   Page 7 of 10


                             1623; 4/20/20]

                   Response Deadline:                     April 14, 2020 at 4:00 p.m. (ET)

                   Responses Received:

                   I.        Patriarch Stakeholders’ Objection to the Second Supplement to the Debtors' and
                             Independent Director's Joint Emergency Motion for Entry of an Order Declaring
                             that the Debtors Control the Portfolio Companies and Granting Related Relief
                             [(SEALED) D.I. 1571; 4/14/20; (REDACTED) D.I. 1608; 4/20/20]

                   J.        Debtors’ Motion for an Order Granting Debtors Leave and Permission to File
                             Reply in Support of Second Supplement to PC Control Motion [(SEALED) D.I.
                             1604; 4/17/20; (REDACTED) D.I. 1622; 4/20/20]

                   Additional Documents:

                   K.        Debtors' Motion for Entry of an Order Authorizing the Filing of Portions of
                             (I) Debtors Reply in Support of Second Supplement to PC Control Motion
                             and (II) Supplemental Declaration of Michael Katzenstein in Further
                             Support of Second Supplement Under Seal [D.I. 1621; 4/20/20]

                   Status:          This matter is going forward solely with respect to the relief identified in
                                    the Second Supplement (Item No. C).

             11.   Debtors’ Motion for Entry of an Order Authorizing Filing of Portions of Emergency
                   Motion and Related Motion to Shorten Under Seal [D.I. 1507; 3/23/20]

                   Related Documents:

                   A.        Debtors' and Independent Director's Joint Emergency Motion for Entry of an
                             Order Declaring that the Debtors Control the Portfolio Companies and Granting
                             Related Relief [(SEALED) D.I. 1505; 3/23/20; (REDACTED) D.I. 1599; 4/16/20]

                   B.        Debtors' and Independent Director's Joint Motion for an Order Pursuant to
                             Bankruptcy Rule 9006-1(e) Shortening the Notice Period for the Debtors’ and
                             Independent Director’s Joint Emergency Motion for Entry of an Order Declaring
                             that the Debtors Control the Portfolio Companies and Granting Related Relief
                             [(SEALED) D.I. 1506; 3/23/20; (REDACTED) D.I. 1600; 4/16/20]

                   Response Deadline:                     April 7, 2020 at 4:00 p.m. (ET)

                   Responses Received:

                   C.        Informal response from U.S. Trustee

                   Status:          This matter is adjourned to a date and time to be determined.

26357976.4

                                                              7
                        Case 19-50273-KBO        Doc 53       Filed 04/21/20   Page 8 of 10


             12.   Patriarch Stakeholders’ Motion to Amend the Court’s March 30, 2020 Order
                   [(SEALED) D.I. 1553; 4/2/20; (REDACTED) D.I. 1579; 4/15/20]

                   Related Documents:

                   A.    Certification of Counsel Regarding Proposed Order Declaring that the Debtors
                         Control the Portfolio Companies and Granting Related Relief [D.I. 1540/1541;
                         3/27/20/3/30/20]

                   B.    Order Granting in Part Debtors’ and Independent Director's Joint Emergency
                         Motion for Entry of an Order Declaring that the Debtors Control the Portfolio
                         Companies and Granting Related Relief [D.I. 1542; 3/30/20]

                   C.    Motion of Patriarch for Entry of an Order Authorizing Filing of Motion Under
                         Seal [D.I. 1552; 4/1/20]

                   D.    Motion of Patriarch for Entry of an Order Authorizing Filing of Declaration
                         Under Seal [D.I. 1554; 4/2/20]

                   E.    Declaration of Joseph M. Barry in Support of the Debtors’ Objection to the
                         Patriarch Stakeholders’ Motion to Amend the Court’s March 30, 2020 Order
                         [(SEALED) D.I. 1575; 4/14/20 (REDACTED) D.I. 1610; 4/20/20]

                   F.    Declaration of Lynn Tilton in Support of Patriarch Stakeholders’ Motion to
                         Amend the Court’s March 30, 2020 Order [(SEALED) D.I. 1555; 4/2/20;
                         (REDACTED) D.I. 1580; 4/15/20]

                   G.    Declaration of Lynn Tilton in Support of Patriarch Stakeholders’ Reply in
                         Support of Motion to Amend the Court’s March 30, 2020 Order [(SEALED) D.I.
                         1593; 4/16/20; (REDACTED) D.I. 1618; 4/20/20]

                   H.    Exhibits to Patriarchs’ Reply in Support of Motion to Amend the Court’s 30, 2020
                         Order [(SEALED) D.I. 1601; 4/17/20; (REDACTED) D.I. 1617; 4/20/20]

                   Response Deadline:                 April 14, 2020 at 4:00 p.m. (ET)

                   Responses Received:

                   I.    Debtors’ Objection to the Patriarch Stakeholders’ Motion to Amend the Court’s
                         March 30, 2020 Order [(SEALED) D.I. 1570; 4/14/20; (REDACTED) D.I. 1610;
                         4/20/20]

                   J.    Patriarch Stakeholders’ Reply in Support of Motion to Amend the Court’s March
                         30, 2020 Order [(SEALED) D.I. 1592; 4/16/20; (REDACTED) D.I. 1617;
                         4/20/20]

                   Additional Documents:

26357976.4

                                                          8
                         Case 19-50273-KBO          Doc 53       Filed 04/21/20   Page 9 of 10


                   K.        Debtors’ Motion for Entry of an Order Authorizing Filing of Portions of
                             Debtors’ Objection to the Patriarch Stakeholders’ Motion to Amend the
                             Court’s March 30, 2020 Order and Related Declaration Under Seal [D.I.
                             1612; 4/20/20]

                   L.        Motion of Patriarch for Entry of an Order Authorizing Filing of Reply
                             Under Seal [D.I. 1619; 4/20/20]

                   M.        Motion of Patriarch for Entry of an Order Authorizing Filing of Declaration
                             Under Seal [D.I. 1620; 4/20/20]

                   Status:         This matter is going forward.

             13.   Debtors’ Motion for Entry of an Order Authorizing the Filing of Portions of Second
                   Supplement to Emergency Motion Under Seal [D.I. 1598; 4/16/20]

                   Related Documents:

                   A.        Second Supplement to the Debtors' and Independent Director's Joint Emergency
                             Motion for Entry of an Order Declaring that the Debtors Control the Portfolio
                             Companies and Granting Related Relief [(SEALED) D.I. 1566; 4/7/20;
                             (REDACTED) D.I. 1597; 4/16/20]

                   Response Deadline:                    April 21, 2020 at 1:30 p.m. (ET)

                   Responses Received:                   None of this date

                   Status:         This matter is going forward.

         ADDITIONAL MATTERS:

             14.   Debtors’ Motion for Entry of an Order Authorizing Filing of Portions of Debtors’
                   Objection to the Patriarch Stakeholders’ Motion to Amend the Court’s March 30,
                   2020 Order and Related Declaration Under Seal [D.I. 1612; 4/20/20]

                   Related Documents:

                   A.        Debtors’ Objection to the Patriarch Stakeholders’ Motion to Amend the
                             Court’s March 30, 2020 Order [(SEALED) D.I. 1570; 4/14/20; (REDACTED)
                             D.I. 1610; 4/20/20]

                   B.        Declaration of Joseph M. Barry in Support of the Debtors’ Objection to the
                             Patriarch Stakeholders’ Motion to Amend the Court’s March 30, 2020 Order
                             [(SEALED) D.I. 1575; 4/14/20 (REDACTED) D.I. 1610; 4/20/20]

                   Response Deadline:                    April 21, 2020 at 1:30 p.m. (ET)

                   Responses Received:                   None of this date
26357976.4

                                                             9
                    Case 19-50273-KBO      Doc 53     Filed 04/21/20    Page 10 of 10



               Status:      This matter is going forward.

         15.   Debtors' Motion for Entry of an Order Authorizing the Filing of Portions of (I)
               Debtors Reply in Support of Second Supplement to PC Control Motion and (II)
               Supplemental Declaration of Michael Katzenstein in Further Support of Second
               Supplement Under Seal [D.I. 1621; 4/20/20]

               Related Documents:

               A.     Debtors’ Motion for an Order Granting Debtors Leave and Permission to
                      File Reply in Support of Second Supplement to PC Control Motion [Docket
                      No. 1566] [(SEALED) D.I. 1604; 4/17/20; (REDACTED) D.I. 1622; 4/20/20]

               B.     Supplemental Declaration of Michael Katzenstein in Further Support of
                      Second Supplement to the Debtors' and Independent Director's Joint
                      Emergency Motion for Entry of an Order Declaring that the Debtors Control
                      the Portfolio Companies and Granting Related Relief [(SEALED) D.I. 1605;
                      4/17/20; (REDACTED) D.I. 1623; 4/20/20]

               Response Deadline:                April 21, 2020 at 1:30 p.m. (ET)

               Responses Received:               None of this date

               Status:      This matter is going forward.

         Dated: April 21, 2020            YOUNG CONAWAY STARGATT & TAYLOR, LLP
                Wilmington, Delaware
                                          /s/ Ryan M. Bartley
                                          James L. Patton, Jr. (No. 2202)
                                          Robert S. Brady (No. 2847)
                                          Michael R. Nestor (No. 3526)
                                          Joseph M. Barry (No. 4221)
                                          Ryan M. Bartley (No. 4985)
                                          Shane M. Reil (No. 6195)
                                          Rodney Square
                                          1000 North King Street
                                          Wilmington, Delaware 19801
                                          Telephone: (302) 571-6600
                                          Facsimile: (302) 571-1253
                                          Email: jpatton@ycst.com
                                                  rbrady@ycst.com
                                                  mnestor@ycst.com
                                                  jbarry@ycst.com
                                                  rbartley@ycst.com
                                                  sreil@ycst.com

                                          Counsel to the Debtors and Debtors in Possession
26357976.4

                                                    10
